DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 4 has been previously canceled. Claims 1-3 are pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. (US 5,297,517) hereinafter Brandt, Janscha et al. (US 2013/0187392 A1) hereinafter Janscha, and Sakaray et al. (US 10,411,556 B1) hereinafter Sakaray.
Claim 1:
Brandt discloses a power generator comprising: an engine [Brandt: Col. 3, Lines 38-40; Fig. 2, Item 14].
Brandt doesn’t explicitly disclose an alternator to be driven by the engine.
However, Janscha does disclose an alternator to be driven by the engine [Janscha: Para. 0001 and 0021; Fig. 1, Item 26].
Brandt also discloses a shroud that is in a plate shape and that covers at least a part of the engine, [Brandt: Fig. 2, Items 14, 34, 40, 102] wherein the shroud comprises a shroud main body member and a sound absorbing member, [Brandt: Col. 5, Lines 49-52; Fig. 2, Items 32, 34, 40, 102] the shroud main body member defines a shroud opening, the shroud opening penetrates the shroud main body member in a thickness direction of the shroud main body member [Brandt: Col. 5, Lines 49-52; Fig. 2, Items 32, 34, 50], and the sound absorbing member, which is made of a foam material [Brandt: Col. 5, Lines 49-52].
Brandt doesn’t explicitly disclose is received in the shroud opening and extends in the thickness direction of the shroud main body member from one side to an other side of the shroud main body member throughout a length of the shroud opening and entirely closes the shroud opening.
However, Sakaray does disclose is received in the shroud opening and extends in the thickness direction of the shroud main body member from one side to an other 
Brandt, Janscha, and Sakaray disclose all of the claimed features but are silent as to the sound absorbing member has, at the shroud opening, a thickness that is larger than a thickness of the shroud main body member such that the sound absorbing member. It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation, see MPEP 2144.05 II A. Tsujino teaches that a thicker sound absorbing body reduces sound more, see Para. 0051. Accordingly, the thickness of the sound absorbing member is a results effective variable which achieves the recognized result of reducing sound. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the apparatus of Brandt, Janscha, and Sakaray with the teaching of Tsujino to optimize the size of the sound absorbing member to include a thickness which reduces sound by a desirable amount, since it has been held that is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation.
Brandt also discloses (the sound absorbing member) forms, at the shroud opening, opposite surfaces of the shroud main body member. [Brandt: Fig. 2, Items 84, 102]. It should be noted that the sound absorbing material (102) forms on opposite surfaces of the shroud which defines the intake duct (84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Brandt with the disclosure of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Brand and Janscha with the disclosure of Sakaray to reduce the magnitude of the sound generated by the engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Brand, Janscha, and Sakaray with the disclosure of Tsjino to reduce the magnitude of the sound generated by the engine by a desired amount.
Claim 2:
Brandt, Janscha, Sakaray, and Tsujino, as shown in the rejection above, disclose all the limitations of claim 1.
Brandt also discloses wherein the shroud main body member comprises, in the shroud opening, a plurality of beam-like members, each of said beam-like members having a beam shape so that the shroud main body member is formed in a frame shape [Brandt: Fig. 2, Items 32, 34, 50, 51].
Brandt doesn’t explicitly disclose the sound absorbing member covers the shroud opening including the plurality of beam-like members.
However, Sakaray does disclose the sound absorbing member covers the shroud opening including the plurality of beam-like members [Figs. 2-4, Item 196].
Brandt also discloses (the sound absorbing member) is formed around opposite surfaces of the shroud main body member surrounding the shroud opening. [Brandt: Fig. 2, Items 32, 34, 84, 102]

The teaching of Sakaray would have been inherent in the previous modification taught in claim 1. 
Claim 3:
Brandt, Janscha, Sakaray, and Tsujino, as shown in the rejection above, disclose all the limitations of claim 1.
Brandt also discloses further comprising a casing in which the engine, the alternator and the shroud are stored, [Brandt: Fig. 2, Items 10, 36, 38] wherein the sound absorbing member is formed in a shape along at least one of an inner shape of the casing and a shape of the engine. [Brandt: Fig. 2, Items 14, 32, 102]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747